Citation Nr: 1242459	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-13 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The appellant served on active duty from August 1966 to March 1969. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2008 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2011, the appellant testified before the undersigned Veteran's Law Judge (VLJ).  A copy of the transcript is associated with the claims folder.  An oral waiver of additional evidentiary submissions was accepted at that time.

In July 2011, the Board denied the claim for service connection for a low back disability.  The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a January 2012 order, the Court granted the parties' Joint Motion to Vacate and Remand (JMR) the Board's decision for readjudication consistent with the directives contained therein.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he has a current low back disability related to service.  Specifically, he reports that he sustained a low back injury during a helicopter crash in service.  He reports back pain since that incident and has submitted medical evidence in support of his claim. 

Service treatment records show that the appellant was seen on December 31, 1968, for possible right thumb fracture sustained in a helicopter crash.  There were no complaints related to the back at that time.  His March 1969 separation examination reflects normal clinical evaluation of the spine, other musculoskeletal.  The appellant denied recurrent back pain on the medical history portion of that examination. 

In relation to his claim, the appellant was afforded a VA examination in March 2008.  The assessment was degenerative disc disease with spondylosis, lumbar spine.  The examiner noted that there was documentation of back pain dating to the mid-1980s, and a report of a helicopter crash with no report of back pain in relation to that incident; therefore, the examiner opined that it was less likely than not that the appellant's back condition is due to the helicopter crash.

In July 2008, a nurse practitioner and Dr. B expressed that the appellant's back pain was a direct result of a helicopter crash in Vietnam in which the helicopter he was a crew member in, landed upside down.

Dr. L expressed in March 2009 that the appellant had a long standing history of low back pain dating to the 1970s after he was discharged.  The examiner stated "temporally speaking, it would certainly seem that the patient's low back pain originated from the helicopter crash, given the fact that the patient was only 19-20 years old when he began having low back pain."

Dr. T expressed in correspondence dated in April 2009 that in reviewing the appellant's history, it appears that his symptoms began shortly after a severe helicopter crash on December 31, 1968 in Vietnam.  It is not uncommon to sustain progressive degeneration of the spine following a major injury of accident, especially on as violent as a hard landing upside down in a helicopter.

In May 2011, the appellant testified before the undersigned VLJ that the medical evidence showed that his current back disability was related to service.  

The Board finds that further development is needed for proper adjudication of the claim.  To that end, Dr. B's July 2008 opinion is of little probative value because it is without any rationale.  Furthermore, Dr. L's March 2009 opinion which begins with "it would certainly seem" and Dr. T's opinion which is preceded by "it is not uncommon," are speculative at best.  We also note that while the VA examiner in March 2008 opined it was less likely than not that the Veteran's back condition is due to the helicopter crash, the examiner did not address the Veteran's more recent assertions that his back condition over the years slowly evolved rather than started immediately after the crash.  In sum, the opinions are record are insufficient to address the issue presented.   

In light of the in service manifestations and the appellant's assertions, we find that a remand is warranted to obtain an opinion that takes into account the appellant's lay statements, the service treatment records, and post service manifestations.  

In view of VA's duty to assist obligations, which include the duty to obtain a VA examination or opinion when necessary to decide a claim, and based upon guidance from the Court, remand for the purpose of obtaining a VA examination(s) is required.

Accordingly, the case is REMANDED for the following action:

Obtain a VA opinion to determine if the appellant's low back disability is related to service to include the helicopter crash in December 1968.  The claims folder must be provided to the examiner for review.  After a review of the record on appeal, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the appellant's current low back disability has continued since his service or was caused by his military service to include the documented helicopter crash in December 1968.  

In providing an answer to the above question, the examiner should comment on and/or take note of the fact that the claimant is competent to report on the observable symptom of his disability even when not documented in his medical records.  

A complete rationale with citation to relevant evidence found in the claims file should be provided in the opinion(s) offered.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


